Citation Nr: 9912704	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran currently has disability manifested by tinnitus and 
hearing disability due to the exposure to acoustic trauma or 
other disease or injury which was incurred in or aggravated 
by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for tinnitus and bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Veterans Appeals (Court) has further 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran contends that his current bilateral hearing loss 
is due to the exposure to acoustic trauma in service.  He 
attributes this hearing loss to artillery training and firing 
the M16, machine guns and the very large artillery guns 
without the benefit of hearing protection.  

A left ear hearing loss was first documented at enlistment; 
hearing testing of the veteran's right ear was not noted to 
be abnormal.  An audiological examination performed at the 
veteran's time of separation from service confirmed these 
findings.  A private audiological evaluation conducted on 
behalf of the veteran's employer in August 1964 showed a 
hearing loss and was of such concern to the employer that he 
requested the names and addresses of the veteran's prior 
employers of the previous three years.  

The veteran was afforded a VA examination in October 1996.  
At that time, he reported progressive hearing loss since the 
early 1960s, his left ear worse than the right.  His military 
occupational specialty was noted to have been that of 
artillery and radar operator and his civilian occupational 
history was denoted as being machinist for 30 to 32 years.  
The audiological test results showed right ear hearing 
dropping sharply to mild hearing loss at 2000 Hertz, 
continuing to moderately-severe sensorineural hearing loss 
from 3000 to 6000 Hertz and rising to moderate at 8000 Hertz.  
The left ear was shown to drop sharply to moderately-severe 
sensorineural hearing loss at 2000 Hertz, with a continued 
drop to severe to profound from 3000 to 8000 Hertz.  It was 
further noted in the report that, although the veteran's 
employment hearing results suggested a significant decline in 
hearing since 8/11/64, the results also suggested that within 
two years of his discharge from active duty, the veteran had 
exhibited a high-frequency hearing loss of borderline-within 
normal limits to moderate in the right ear and moderately-
severe to mild in the 3000 to 6000 Hertz range in the left 
ear.  

The veteran also contends that he has tinnitus as a result of 
exposure to acoustic trauma in service.  

However, the veteran's service medical records are entirely 
negative for complaints or findings of tinnitus.  
Significantly, the Board notes that at audiological 
examinations conducted by the veteran's employer in November 
and December 1991, the veteran specifically stated that he 
had not experienced ringing in his ears.  Furthermore, at a 
VA examination conducted in October 1996, the veteran 
reported that he had been experiencing tinnitus only for the 
last 8 to 10 years, well after his discharge from service.  

The veteran also has submitted no competent evidence to 
support his lay assertions that he currently suffers from 
tinnitus or hearing disability as a result of exposure to 
acoustic trauma in service.  Although the veteran asserts 
that he currently has tinnitus and a hearing loss which are 
attributable to his service, he is not, as a lay person, 
competent to offer an opinion as to questions of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).

In the absence of medical evidence that the veteran has 
current disability manifested by tinnitus and hearing 
disability due to exposure to acoustic trauma or other 
disease or injury which was incurred in or aggravated by 
service, the Board must conclude that the veteran has failed 
to meet his initial burden of producing evidence of well-
grounded claims of service connection.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he has tinnitus related 
to exposure to acoustic trauma in service.  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make his claims well grounded.  





ORDER

Service connection for tinnitus and bilateral hearing loss is 
denied, as a well-grounded claims have not been presented.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


